Case 1:20-cv-09227-GBD Document 37 Filed 08/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMY COHEN,

 

Plaintiff,
-against-

ORDER

THE COLLEGE OF MOUNT SAINT :
VINCENT; KARIE GEBHARD, individually, : 20 Civ. 9227 (GBD)
KATIE GEBHARD, official capacity

Defendants.

GEORGE B. DANIELS, District Judge:
The parties’ request to extend the deadline for discovery from September 23, 2021 to
November 12, 2021, (ECF No. 36), is GRANTED.

The status conference is adjourned from August 11, 2021 to November 10, 2021 at 9:45 a.m.

Dated: August 10, 2021
New York, New York
SO ORDERED.

oucge, b ‘ Dine

GEPRGE DANIELS
ITED STATES DISTRICT JUDGE

 
